        Case 2:20-cv-02355-EFM-TJJ Document 5 Filed 08/28/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


NATIONWIDE AFFINITY INSURANCE )
COMPANY OF AMERICA,                 )
                                    )
                        Plaintiff,  )
                                    )
v.                                  )                  Case No. 20-cv-2355-EFM-TJJ
                                    )
DAVID J. BROWN, et al.,             )
                                    )
                        Defendants. )

                                              ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave of Court to Proceed

Against Anonymous Defendant (ECF No. 4). In the caption of its Complaint for Declaratory

Relief, Plaintiff has identified by name four Defendants—two individuals and two businesses.

However, Plaintiff wishes to proceed against the fifth Defendant with the identification of “Jane

Doe, Plaintiff in Johnson County, Kansas Case No. 19CV06597.” Upon consideration of the

matter, the Court finds the motion should be granted.

       Plaintiff brings this action for declaratory relief regarding whether insurance coverage is

afforded by a homeowner’s insurance policy issued by Nationwide. Defendants David J. Brown

and Lucilla H. Brown are named insureds under the policy, while the two entity Defendants are

alleged to be businesses owned or operated by David J. Brown and Lucilla H. Brown. Defendant

Jane Doe is the plaintiff in a pending civil suit filed against the four other Defendants in the

District Court of Johnson County, Kansas (“the underlying litigation”), in which she seeks

damages arising out of alleged sexual abuse and prescription drug distribution by David J.

Brown, who held himself out as a substance abuse counselor. Jane Doe has requested and been

granted leave to proceed anonymously in the underlying litigation.
          Case 2:20-cv-02355-EFM-TJJ Document 5 Filed 08/28/20 Page 2 of 3




         Plaintiff asserts that Defendant Jane Doe is a required party to this action under Federal

Rule of Civil Procedure 19(a)(1), as she is the plaintiff in the underlying litigation and thus

claims an interest in the subject matter of this action, i.e. the availability of insurance coverage.

Plaintiff also asserts that, contrary to the directive of Federal Rule of Civil Procedure 10(a) that

the case caption “name all the parties,” the underlying action involves claims of a highly

sensitive and personal nature such that the need for party anonymity outweighs the presumption

of openness that applies in federal court.1

         The Court agrees. The District Court of Johnson County has determined that Jane Doe

may proceed under a pseudonym in the underlying litigation, where she is the plaintiff.

Nationwide asserts that Jane Doe’s identity is known to the parties to this action,2 which puts

them at no disadvantage. And because the underlying litigation is also identified by case number

and court, the public has the opportunity to review the filings in that case.

         While maintaining the transparency of the judicial process to bolster the public’s faith

and confidence is an important consideration, the Court finds that it is outweighed, in this

instance, by the need to protect the party’s privacy interest. Given that this action addresses

insurance coverage for alleged sexual abuse and other conduct directed to Jane Doe by one or

more of the other Defendants, the Court finds that it involves matters of a “highly sensitive and




1
  See M.M. v. Zavaras, 139 F.3d 798, 803 (10th Cir. 1998) (considering whether a plaintiff should be
permitted to proceed anonymously and finding it permissible only in exceptional cases involving
matters of a highly sensitive and personal nature, real danger of physical harm, or where the injury
litigated against would be incurred as a result of the disclosure of the plaintiff's identity).
2
    See Complaint for Declaratory Judgment (ECF No. 1) at 1 n.1.




                                                   2
       Case 2:20-cv-02355-EFM-TJJ Document 5 Filed 08/28/20 Page 3 of 3




personal nature” that outweigh the public’s right to know her identity. The Court concludes that

Plaintiff’s request to proceed against Jane Doe under a pseudonym should be allowed.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave of Court to Proceed

Against Anonymous Defendant (ECF No. 4) is granted.

       IT IS FURTHER ORDERED that Defendant Jane Doe will be identified in this action

using the pseudonym “Jane Doe, Plaintiff in Johnson County, Kansas Case No. 19CV06597” for

purposes of the public record.

       IT IS FURTHER ORDERED that Plaintiff is granted leave to file under seal a request

for summons for Jane Doe, Plaintiff in Johnson County, Kansas Case No. 19CV06597.

       IT IS SO ORDERED.

       Dated this 28th day of August, 2020, at Kansas City, Kansas.




                                                         Teresa J. James
                                                         U. S. Magistrate Judge




                                                3
